


110 HCON 31 : Honoring the Mare Island Original 21ers for

U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 31
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 18, 2007
			 Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Honoring the Mare Island Original 21ers for
		  their efforts to remedy racial discrimination in employment at Mare Island
		  Naval Shipyard.
	
	
		Whereas over 45 years ago African-American workers
			 employed by the Mare Island Naval Shipyard in Vallejo, California, despite
			 having work experiences and qualifications comparable to their counterparts,
			 experienced racial discrimination resulting in the denial of opportunities in
			 employment, training, and apprenticeship positions, supervisory positions,
			 promotions, and awards;
		Whereas in March 1961 President John F. Kennedy issued
			 Executive Order No. 10925 establishing the President’s Committee on Equal
			 Employment Opportunity and reaffirming the prohibition of discrimination
			 against any employee of, or applicant for employment by, the Federal Government
			 because of race, color, religion, or national origin;
		Whereas Executive Order No. 10925 laid the foundation for
			 title VII of the Civil Rights Act of 1964;
		Whereas on November 17, 1961, 21 African-American shipyard
			 workers at Mare Island Naval Shipyard filed a racial discrimination complaint
			 with the Committee on Equal Employment Opportunity;
		Whereas the complaint outlined nine allegations of racial
			 discrimination in employment at Mare Island Naval Shipyard and requested that
			 the Committee investigate and correct the deplorable conditions at Mare Island
			 Naval Shipyard;
		Whereas the filing of this complaint along with other
			 similar complaints of racial discrimination led to an acknowledgment by then
			 Defense Secretary Robert McNamara in 1963 that there was employment
			 discrimination based on race in the military;
		Whereas on November 8, 1963, the Original 21ers Club was
			 officially recognized with the purpose of elevating qualified minorities in
			 every phase of Mare Island employment, creating a better relationship between
			 management and employees and better acquainting their membership with the
			 working conditions of every occupation;
		Whereas the actions and persistence of the Original 21ers
			 provided the means for overturning racial discrimination in employment at Mare
			 Island Naval Shipyard and resulted in new employment opportunities for
			 African-American workers at Mare Island Naval Shipyard;
		Whereas the Original 21ers went on to organize for equal
			 employment opportunities in other local military facilities in the San
			 Francisco Bay Area of California; and
		Whereas the heroic deeds of the Original 21ers have
			 remained heretofore unacknowledged: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the
			 historic accomplishments of the Mare Island Original 21ers in combating racial
			 discrimination in employment as envisioned in title VII of the Civil Rights Act
			 of 1964 and providing equal employment opportunities for African-American
			 shipyard workers;
			(2)recognizes the
			 importance of the Committee on Equal Employment Opportunity as a forerunner to
			 the Equal Employment Opportunity Commission which continues the fight in
			 resolving complaints of racial discrimination in employment; and
			(3)recognizes the
			 importance of title VII of the Civil Rights Act of 1964 as a powerful and
			 ongoing tool for eliminating racial discrimination in employment.
			
	
		
			Passed the House of
			 Representatives January 17, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
	
